

 
MEMBERSHIP INTEREST PURCHASE AND SALE AGREEMENT
 
by and among
 
 
FUSION TELECOMMUNICATIONS INTERNATIONAL INC.
 
(“Seller”)
 
 
and
 
 
XCOMIP LLC
 
(“Purchaser”)
 
 
and
 
 
FUSION GLOBAL SERVICES LLC
 
(the “Company”)
 
 
 
 
 
dated as of May 4, 2018
 
 
-1-

 
 
MEMBERSHIP INTEREST PURCHASE AND SALE AGREEMENT
 
 
THIS MEMBERSHIP INTEREST PURCHASE AND SALE AGREEMENT (this “Agreement”) is made
and entered into as of this 4th day of May 2018 (the “Effective Date”) by and
between Fusion Telecommunications International, Inc. (to be renamed Fusion
Connect, Inc.), a corporation formed under the laws of the state of Delaware
(the “Seller”), XcomIP LLC, a limited liability company formed under the laws of
the state of Delaware (the “Purchaser”), and Fusion Global Services LLC, a
limited liability company formed under the laws of the state of Delaware (the
“Company”). Seller, Purchaser and the Company are sometimes hereinafter referred
to individually as a “Party” and collectively as the “Parties.” Capitalized
terms used herein and not otherwise defined have the meanings set forth in
Section One hereof.
 
RECITALS
 
 
A.           Seller currently owns sixty percent (60%) of the issued and
outstanding Membership Interests (the “Fusion Membership Interests”) in the
Company;
 
B.           Purchaser currently owns forty percent (40%) of the issued and
outstanding Membership Interests in the Company; and
 
C.           Seller wishes to sell to Purchaser, and Purchaser wishes to
purchase from Seller, the Fusion Membership Interests pursuant to the terms and
conditions set forth herein.
 
NOW, THEREFORE, in consideration of the covenants, agreements, representations
and warranties contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties agree
as follows:
 
ARTICLE ONE
DEFINITIONS
 
As used in this Agreement, the following terms shall have the meaning set forth
after each such term.
 
1.1 “Additional Purchase Price Consideration” has the meaning set forth in
Section 2.2.
 
1.2 “Affiliate” means with respect to any Person, any other Person that is
controlling, controlled by, or under common control with (directly or indirectly
through any Person) the Person referred to. The term “control” (including, with
correlative meaning, the terms “controlled by” and “under common control with”)
as used with respect to any Person, means the possession, directly or
indirectly, of fifty one (51%) percent or more of the voting power to direct or
cause the direction of the management and policies of such Person.
 
1.3
Agreement” has the meaning set forth in the preamble.
 
 
 
-2-

 
 
1.4  “Business Day” means any day except Saturday, Sunday or any other day on
which commercial banks located in New York, New York are authorized or required
by Law to be closed for business.
 
1.5  “Capital Securities” means (a) as to any Person that is a company or
corporation, the authorized shares of such Person’s capital securities,
including all classes of common, preferred, voting and nonvoting capital
securities, and, as to any Person that is not a corporation or an individual,
the ownership or membership interests in such Person, including, without
limitation, the right to share in profits and losses, the right to receive
distributions of cash and property, and the right to receive allocations of
items of income, gain, loss, deduction and credit and similar items from such
Person, whether or not such interests include voting or similar rights entitling
the holder thereof to exercise control over such Person, and (b) warrants,
options or other securities, evidences of indebtedness or other obligations of a
Person that are, directly or indirectly, convertible into or exercisable or
exchangeable for securities of or other interest in such Person as described in
clause (a) of this definition.
 
1.6           “Certificate of Amendment” has the meaning set forth in Section
4.2.
 
1.7           “Closing” means the closing of the purchase of the Fusion
Membership Interests by the Purchaser, which shall occur simultaneously upon the
execution of this Agreement and the Amended and Restated Secured Promissory Note
(the “Note”) of even date hereof issued by the Company to the Seller.
 
1.8           “Closing Date” means the date of the Closing.
 
1.9           “Company” has the meaning given such term in Preamble.
 
1.10         “Effective Date” has the meaning specified in the Preamble.
 
1.11         “ERISA” means the Employees Retirement Income Security Act of 1974.
 
1.12         “Fusion Membership Interests” has the meaning given such term in
Recital A.
 
1.13         “Governmental Entity” means any court, arbitrator, administrative
or other governmental department, agency, commission, authority or
instrumentality, domestic or foreign.
 
1.14         “Initial Purchase Price” has the meaning set forth in Section 2.2.
 
1.15         “Law” means any applicable federal, state, local or foreign law,
statute, ordinance, rule, regulation, judgment, order, injunction, decree or
agency requirement of any Governmental Entity.
 
1.16         “Lien” means any security interest, mortgage, pledge,
hypothecation, charge, claim, option, right to acquire, adverse interest,
encumbrance, restriction, lien (statutory or other), or preference, priority or
other security agreement or preferential arrangement of any kind or nature
whatsoever (including any conditional sale or other title retention agreement,
any financing lease involving substantially the same economic effect as any of
the foregoing, and the filing of any financing statement under the Uniform
Commercial Code or comparable Law of any jurisdiction).
 
 
-3-

 
 
1.17           “Material Adverse Effect” means any event reasonably expected to
(i) result in a material adverse effect on the properties, business, results of
operations, condition (financial or otherwise), or affairs of the Company, or
(ii) in any manner, draw into question the validity of this Agreement.
 
1.18            “Member” or “Members” mean the holders of any Membership
Interests.
 
1.19           “Membership Interests” means the common membership interests of
the Company and all other securities of the Company that may be exchangeable
for, convertible into or issued in exchange for or in respect of the membership
interest (combination, reclassification, reorganization or any other means).
 
1.20           “Net Profits” means the net positive income as reflected in the
Company’s annual statements (i.e. gross revenue minus salaries, expenses, cost
of sales, all operating costs, and minus any distributions previously made in
any given year) as reflected in information delivered to Seller in accordance
with Section 6.3(d), minus excess cash required as working capital for Company’s
ongoing operations as determined by Company’s Manager.
 
1.21           “New Membership Interests” means (a) any Capital Securities of
the Company or any Subsidiary issued after the date hereof, (b) Capital
Securities of the Company or any Subsidiary issued to the manager or other
officers or employees of, or other service providers to, the Company or the
Subsidiaries pursuant to any form of incentive compensation plan authorized by
the Members, (c) Capital Securities of the Company or any Subsidiary issued in
connection with a split, dividend or the like, (d) Capital Securities of the
Company or any Subsidiary issued in conjunction with equipment financing or debt
financing authorized by the Members, (e) Capital Securities of the Company or
any Subsidiary issued in connection with acquisitions of the Capital Securities
or assets of other entities, including, without limitation, by way of merger,
consolidation or purchase authorized by the Members, (f) Capital Securities of a
Subsidiary issued by such Subsidiary to the Company or any other Subsidiary, (g)
Capital Securities of the Company or any Subsidiary issued in connection with
any strategic alliance, joint venture or similar arrangement authorized by the
Members, and (h) Capital Securities of the Company or any Subsidiary
subsequently issued on conversion, exercise or exchange of those Capital
Securities.
 
1.22           “Person” includes any individual, company, corporation,
association, partnership (general or limited), joint venture, trust, estate,
limited liability company, or other legal entity or organization, including any
governmental entity
 
1.23           “Plan” or “Plans” means any plan or arrangements of the Company
which constitutes an “employee benefit plan,” as defined in Section 3 (3) of
ERISA.
 
1.24           “Proceeding” has the meaning provided in Section 9.8(b).
 
1.25           “Purchase Price” has the meaning set forth in Section 2.2.
 
1.26           “Subsidiary” or “Subsidiaries” means as of any time any Person of
which Company at such time owns, directly or indirectly, at least a majority of
the outstanding Capital Securities of such Person entitled to vote on matters
involving such Person.
 
 
-4-

 
 
ARTICLE II
PURCHASE/SALE OF THE FUSION MEMBERSHIP INTERESTS
 
Section 2.1. Purchase and Sale of Fusion Membership Interests. At the Closing,
the Seller will sell, convey, transfer and deliver to the Purchaser, and the
Purchaser will purchase and receive from the Seller the Fusion Membership
Interests, which Membership Interests shall represent all of the issued and
outstanding Membership Interests in the Company owned by the Seller as of
Closing.
 
Section 2.2. Purchase Price. At the Closing, the Purchaser shall pay the Seller,
in cash, the sum of One US Dollar (US$1.00) for the Fusion Membership Interests
(the “Initial Purchase Price”). In addition, Purchaser agrees to pay Seller the
following: (i) sixty percent (60%) of the Net Profits of the Company; (ii) sixty
percent (60%) of any distributions being made by the Company to its Members only
to the extent such amounts are not distributed as part of the distribution of
Net Profits set forth in (i); and (iii) sixty percent (60%) of the net proceeds
received by the Members from a sale of the Company to a third party
(collectively, the “Additional Purchase Price Consideration” and together with
the Initial Purchase Price, collectively, the “Purchase Price”). Purchaser
agrees to remit each payment of Additional Purchase Price Consideration as
follows: (a) any payments made pursuant to (ii) above shall be made to the
Seller within fifteen (15) calendar days following the applicable event; and (b)
any payments made pursuant to (iii) above shall be made to the Seller within
thirty (30) calendar days of receipt of the net proceeds received by Purchaser.
In the case of amounts to be remitted under (i) above, the Company agrees to
remit the required amount to Seller on no less than an annual basis within
thirty (30) days of the end of the fiscal year, and may, in its sole discretion,
remit such payments on a quarterly basis during the relevant year. Failure to
remit payments due under this Section 2.2 within the required period shall be
deemed a material breach of this Agreement.
 
Section 2.3 Net Loss Recapture. It is expressly understood by the Parties hereto
that at the end of each fiscal year the distribution of Net Profits set forth
above shall take into account the prior year’s profits and losses to determine
the current year’s distribution amount. For example, Year 1, the Company has
losses of $5,000.00; Year 2, the Company has net income of $8,000.00; the
distribution of Net Profits would be based upon an overall gain of $3,000.00 for
Year 2.
 
Section 2.4   Adjustments to Additional Purchase Price Consideration
Percentages. In the event of a sale of Membership Interests in accordance with
Section 7.4(iii), the Additional Purchase Price Consideration to which Seller
shall be entitled to receive shall be appropriately adjusted downward on a pro
rata basis to give effect to each such sale.
 
 
 
-5-

 
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
Section 3.1 Representations and Warranties of the Seller. The Seller represents
and warrants to the Purchaser that:
 
3.1.1 Due Incorporation/Good Standing. The Seller has been duly organized, and
is validly existing and is in good standing under the Laws of the state of
Delaware.
 
3.1.2 Power and Authority. Seller has all requisite corporate power and
corporate authority to execute, deliver, and perform its obligations under this
Agreement and to consummate the transactions contemplated hereby and thereby.
 
3.1.3 Membership Interests. Seller owns the Fusion Membership Interests and at
the Closing the Fusion Membership Interests will be free and clear of all Liens.
 
3.1.4 Validity of Agreement. This Agreement has been duly and validly
authorized, executed, and delivered by the Seller and constitutes a valid and
legally binding agreement of the Seller, enforceable against it in accordance
with its terms, except as such enforceability may be limited by general
equitable principles (regardless of whether such enforceability is considered in
a proceeding in equity or at Law) and, as to rights of indemnification, by
principles of public policy or federal or state securities Laws relating
thereto.
 
3.1.5 No Conflict. The execution, delivery, and performance of this Agreement by
the Seller and the consummation of the transactions contemplated hereby will not
violate, conflict with, or result in a breach or violation of the organizational
documents of Seller or any of the terms or provisions thereof, or constitute a
default or cause an acceleration of any obligation under, or result in the
imposition or creation of (or the obligation to create or impose) a Lien with
respect to the organizational documents of the Seller; any bond, note,
debenture, or other evidence of indebtedness or any indenture, mortgage, deed of
trust, or other agreement or instrument to which Seller is a party or by which
it is bound, or to which any properties of the Seller is or may be subject; or
contravene any order of any court or governmental agency or body having
jurisdiction over the Seller or any of its properties; or violate or conflict
with any statute, rule or regulation, or administrative or court decree
applicable to the Seller or any of its properties; except for any such
violations, conflicts, breaches, or defaults which, singularly or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.
 
3.1.6 No Broker. Seller has not incurred any liability for finder’s, agent’s or
brokerage fees, commissions or compensation in connection with this Agreement or
the transactions contemplated hereby.
 
3.2  Representations and Warranties of the Purchaser. The Purchaser represents
and warrants to Seller that:
 
 
-6-

 
 
3.2.1  Due Incorporation/Good Standing. The Purchaser has been duly formed, is
validly existing as a limited liability company and is in good standing under
the Laws of the state of Delaware.
 
3.2.2  Power and Authority. The Purchaser has all requisite corporate power and
corporate authority to execute, deliver, and perform its obligations under this
Agreement and to consummate the transactions contemplated hereby.
 
3.2.3  Validity of Agreement. This Agreement has been duly and validly
authorized, executed, and delivered by the Purchaser and constitutes a valid and
legally binding agreement of the Purchaser, enforceable against it in accordance
with its terms, except as such enforceability may be limited by general
equitable principles (regardless of whether such enforceability is considered in
a proceeding in equity or at Law) and, as to rights of indemnification, by
principles of public policy or federal or state securities Laws relating
thereto.
 
3.2.4  No Conflict. The execution, delivery, and performance of this Agreement
by the Purchaser and the consummation of the transactions contemplated hereby
and thereby will not violate, conflict with, or result in a breach or violation
of the organizational documents of the Purchaser or any of the terms or
provisions thereof, or constitute a default or cause an acceleration of any
obligation under, or result in the imposition or creation of (or the obligation
to create or impose) a Lien with respect to the organizational documents of the
Seller; any bond, note, debenture, or other evidence of indebtedness or any
indenture, mortgage, deed of trust, or other agreement or instrument to which
the Purchaser is a party or by which it is bound, or to which any properties of
the Purchaser is or may be subject; or contravene any order of any court or
governmental agency or body having jurisdiction over the Purchaser or any of its
properties; or violate or conflict with any statute, rule or regulation, or
administrative or court decree applicable to the Purchaser or any of its
properties; except for any such violations, conflicts, breaches, or defaults
which, singularly or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.
 
3.2.5  Investment Intent. The Purchaser is acquiring the Fusion Membership
Interests for its own account and not with a view to the distribution of those
interests within the meaning of Section 2(11) of the Securities Act of 1933, as
amended.
 
3.2.6  No Broker. Purchaser has not incurred any liability for finder’s, agent’s
or brokerage fees, commissions or compensation in connection with this Agreement
or the transactions contemplated hereby.
 
3.3     Representations and Warranties of the Company. The Company represents
and warrants to the Seller and Purchaser that:
 
3.3.1  Due Incorporation/Good Standing. The Company has been duly formed, is
validly existing as a limited liability company and is in good standing under
the Laws of the state of Delaware.
 
3.3.2  Power and Authority. The Company has all requisite limited liability
power and authority to execute, deliver, and perform its obligations under this
Agreement and to consummate the transactions contemplated hereby.
 
 
-7-

 
 
3.3.3  Validity of Agreement. This Agreement has been duly and validly
authorized, executed, and delivered by the Company and constitutes a valid and
legally binding agreement of the Company, enforceable against it in accordance
with its terms, except as such enforceability may be limited by general
equitable principles (regardless of whether such enforceability is considered in
a proceeding in equity or at Law) and, as to rights of indemnification, by
principles of public policy or federal or state securities Laws relating
thereto.
 
3.3.4  No Conflict. The execution, delivery, and performance of this Agreement
by the Company and the consummation of the transactions contemplated hereby will
not violate, conflict with, or result in a breach or violation of the
certificate of formation or operating agreement of the Company or any of the
terms or provisions thereof, or constitute a default or cause an acceleration of
any obligation under, or result in the imposition or creation of (or the
obligation to create or impose) a Lien with respect to its certificate of
formation or operating agreement or any bond, note, debenture, or other evidence
of indebtedness or any indenture, mortgage, deed of trust, or other agreement or
instrument to which the Company is a party or by which it is bound, or to which
any properties of the Company is or may be subject; or contravene any order of
any court or governmental agency or body having jurisdiction over the Company or
any of its properties; or violate or conflict with any statute, rule or
regulation, or administrative or court decree applicable to the Company or any
of its properties; except for any such violations, conflicts, breaches, or
defaults which, singularly or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect.
 
 
Section 3.4   Survival of Representation and Warranties. The representation and
warranties given by the Purchaser, the Seller and the Company do not survive the
Closing.
 
 
ARTICLE IV
CLOSING DELIVERIES OF SELLER
 
Section 4.1.  At Closing, the Seller shall deliver to Purchaser the following:
 
(a)           the Fusion Membership Interests, duly endorsed for transfer to
Purchaser, or if uncertificated, an assignment of the Fusion Membership
Interests in form and substance reasonably satisfactory to Purchaser;
 
(b)           a certificate of the Seller (i) listing the officers of Seller
authorized to execute this Agreement and any documents contemplated by this
Agreement, and (ii) confirming that, as of the Closing, Seller has duly
performed each applicable covenant set forth herein, and that all of Seller’s
representations and warranties herein are true and correct as of the Closing;
 
(c)           a copy of the Non-Solicitation Agreement attached hereto as
Exhibit A executed by the Seller; and
 
(d)           such other documents as may reasonably be requested by the
Purchaser.
 
 
-8-

 
 
ARTICLE V
CLOSING DELIVERIES OF PURCHASER
 
Section 5.1.   At Closing, the Purchaser shall deliver to the Seller the
following:
 
(a)           a certificate of the Purchaser (i) listing the officers/manager of
Purchaser authorized to execute this Agreement and any documents contemplated by
this Agreement, and (ii) confirming that, as of the Closing, the Purchaser has
duly performed each applicable covenant set forth herein, and that all of
Purchaser’s representations and warranties herein are true and correct as of the
Closing;
 
(b)           a copy of Exhibit A hereto duly executed and delivered by Fusion
Global Services, LLC and XcomIP, LLC;
 
(c)           a duly authorized, executed and signed Note; and
 
(d)           such other documents as may reasonably be requested by the Seller.
 
ARTICLE VI
POST-CLOING COVENANTS
 
Section 6.1.   Further Assurances; Access to Information. Each Party agrees to
execute and deliver any and all further agreements, documents or instruments
reasonably necessary or convenient to effectuate this Agreement and the
transactions referred to herein or contemplated hereby or reasonably requested
by the another Party to perfect or evidence its rights hereunder. Each Party
will promptly notify the other Parties of any information delivered to, or
obtained by, such Party which would prevent the consummation of the transactions
contemplated by this Agreement, or would indicate a breach of the
representations or warranties of any of the Parties or as to which any Party
intends to seek indemnity under any of the terms of this Agreement.
 
Section 6.2. Delivery of Minutes; Execution and Delivery of the Certificate of
Amendment to the Company’s Certificate of Formation; Use of Fusion Name. Within
thirty (30) days of the date hereof, the Purchaser shall deliver to the Seller
(i) resolutions adopted by the Members and manager (if required) authorizing the
Company to change its name from Fusion Global Services LLC to a name selected by
the Manager that does not include the name “Fusion” (the “Certificate of
Amendment”), and (ii) execute and deliver to Seller, for filing by Seller, the
Certificate of Amendment, substantially in the form of Exhibit B hereto with the
Secretary of State of the State of Delaware, which Certificate of Amendment will
be filed by Seller at its expense and confirmation of such name change shall be
promptly sent to Company and Purchaser. Within sixty (60) days of the date of
this Agreement, the Company shall cease using any marketing materials that
reference the “Fusion” name and/or logo and within twelve (12) months from the
date of this Agreement shall have used reasonable efforts to amend all existing
contracts (both customer and vendor) to reflect the new name of the Company and
provided its customers and vendors with written notice of such name change.
 
 
-9-

 
 
 
Section 6.3 Information Rights. The Purchaser agrees to cause the Company to
provide each of the Seller’s Chief Executive Officer and President (at their
respective offices) with the following, and such being provided for
informational purposes only:
 
(a) Annual Statements. Within one hundred and twenty (120) days after the close
of each fiscal year of the Company, commencing with the fiscal year ending on
December 31, 2018, the Company will deliver to the Seller internally prepared
(unaudited) financial statements of the Company and any consolidated
Subsidiaries, including without limitation unaudited consolidated balance sheets
and statements of income and retained earnings and of cash flows of the Company
and its Subsidiaries and any related materials, which annual financial
statements shall show the financial condition of the Company and any
consolidated Subsidiaries as of the close of such fiscal year and the results of
the Company’s operations during such fiscal year.
 
(b) Quarterly Statements. Within forty-five (45) days after the end of each
fiscal quarter, the Company will deliver to the Seller an unaudited consolidated
and consolidating balance sheet of the Company and any consolidated Subsidiaries
and the related consolidated and consolidating statements of income, retained
earnings and cash flows for such fiscal quarter and for the portion of the
Company’s fiscal year ended as of such fiscal quarter, setting forth in
comparative form, the figures for the corresponding fiscal quarter of the prior
year (if any), the corresponding portion of the Company’s previous fiscal year
and the Company’s budget for the current fiscal year.
 
(c) Monthly Statements. Within thirty (30) days after the end of each month, the
Company will use reasonable efforts to deliver to the Seller a management report
of the Company and any consolidated subsidiaries, including profit and loss
reports and statements of outstanding intercompany indebtedness, however, any
failure to do so within the time set forth herein shall not be considered a
material breach of this Agreement.
 
(d) Budget; Other Information. As soon as available but in any event no later
than thirty (30) days after the end of the prior fiscal year, the Company shall
deliver to the Seller a projected income statement for the Company and any
consolidated Subsidiaries for the upcoming fiscal year on a quarter-by-quarter
basis that has been approved by a majority of the Membership Interest.
 
(e) Member and Manager Written Consents; Meeting Minutes. Within thirty (30)
calendar days following the adoption of a written consent of the Members or the
Manager of the Company, the Company shall provide via email a copy of that
written consent to the Seller. In addition, within thirty (30) calendar days
following the occurrence of a meeting of the Members, a copy of any meeting
minutes generated as a result of such meeting shall also be provided to the
Seller via email.
 
Section 6.4. Approval Requirements. As a significant inducement to Seller
entering into this Agreement and selling the Fusion Membership Interests to the
Purchaser, the Purchaser and the Company agree that the Company may not take any
of the following actions without the prior written consent of the Seller:
 
 
-10-

 
 
(i)      replace Yehuda “Jay” Adams as the sole Manager;
 
(ii)    increase the salary, bonus or other compensation paid to the Manager,
except that the Manager’s salary may be increased to $300,000.00 as of the
Effective Date of this Agreement and may be increased on an annual basis
thereafter by two percent (2%) annually, after the Note is paid back in full and
so long as the Company is profitable (profitability to be measured by net profit
of the Company at the end of the prior fiscal year of the Company).
 
(iii)   until such time as the Company has paid the Note in full, issue any New
Membership Interests that would constitute more that fifteen percent (15%) of
the Membership Interests outstanding on the date of this Agreement (it being
expressly understood that any sale of all or substantially all of the Company’s
Membership Interests, subject to Section 6.9 herein, that results in Company
receiving net proceeds that allow for the full repayment of the outstanding
balance due under the Note is permitted at any time without Seller’s consent);
 
(iv)     comingle its assets with those of a Member, or hold any assets in a
name other than its own; or
 
(v)   fail to maintain its books and records accurately and separate from those
of its Members.
 
 
Section 6.5  Observer Rights; General Rights to Interact with Manager. The
Company and the Purchaser each agree that the Seller shall have the right to
advance written notice of, and the right to send a representative to attend and
observe, each meeting of its Members; Seller to bear the costs of attending any
such meeting(s). Notice of each such meeting must be provided by the Company at
least five (5) Business Days prior to the scheduled meeting date. The Seller’s
initial representative shall be Gordon Hutchins, Jr. The Seller may appoint a
replacement representative at any time and from time to time, but shall provide
the Company with written notice of any change in its designated representative,
and such designated representative shall be subject to Company’s reasonable
consent and not a familial relation of Manager. The Company also agrees that the
Seller’s representative shall have the right to regularly communicate with the
Manager either by phone or through in person meetings in order to obtain regular
updates regarding the Company’s business activities and the Company agrees to
cause the Manager to engage in these regular communications. So long as Mr.
Hutchins is employed by Seller, Seller agrees to make Mr. Hutchins available to
the Company from time to time to provide consultation and/or business advice.
These services will be provided by Mr. Hutchins at no cost to the Company.
 
Section 6.6 Right of Transfer. Notwithstanding any other provision in this
Agreement to the contrary, the Purchaser, as a Member of the Company, may
transfer all or any portion of the Membership Interests acquired from the Seller
hereunder to any partnership, corporation, limited liability company, Affiliate,
or other entity in which the Purchaser owns a controlling interest.
 
 
-11-

 
 
Section 6.7  Non-Solicitation. As partial consideration for the transfer of the
Fusion Membership Interests and as a material inducement to the Seller and
Purchaser to consummate the transactions contemplated hereby, the Seller, the
Purchaser and the Company will enter into a non-solicitation agreement in the
form attached hereto as Exhibit A.
 
Section 6.8  Working Capital Adjustment. Within thirty (30) days following the
execution of this Agreement by the Parties, the Parties agree to complete the
working capital analysis contemplated by Section 6 of that certain Members
Agreement, dated as of September 1, 2017, by and among the Seller, the Company
(the “Members Agreement”) and, within five (5) Business Days following the
completion of that analysis, for the “owing” Party to make any required payment
to the other Party in cash. In the event the Parties are unable to agree on the
amount of the working capital adjustment, if any is required, the Parties shall
submit the matter to an independent accounting firm or other qualified valuation
firm, mutually agreed upon by the Parties, for a final decision to be rendered
within ten (10) Business Days following retention of such accounting or
valuation firm. In the event that any monies required to be paid under this
Section are not timely paid, then if Purchaser is the owing Party the Seller may
add any amounts owed it to the principal under the Note; and if Seller is the
owing Party, then the Seller shall deduct the amount so owed by it from the
principal amount outstanding under the Note.
 
Section 6.9. Right of First Refusal. In the event of a proposed sale of the
Company to an unaffiliated bona fide third party purchaser, whether such sale is
accomplished through the sale of all or substantially all of the Company’s
assets, all of the Company’s Membership Interests or through the merger of the
Company with another entity, the Seller shall have a right of first refusal to
timely complete that transaction on the same terms offered by the bona fide
purchaser. The Company must provide Seller with written notice of the proposed
transaction and must include with that notice a copy of the proposed offer and a
draft of any negotiated agreement with respect to that transaction. Seller shall
have ten (10) Business Days from the date of receipt of the proposed offer to
determine whether it wishes to exercise this right of first refusal. Should
Seller not respond within the required ten-day period, then the Purchaser and
the Company may proceed with the proposed transaction on the terms indicated. In
the event there is any material change in the offer received by the Company and
Purchaser then the Purchaser must reoffer the opportunity to Seller and the
above procedures shall apply once again. In addition, in the event the Members
of the Company decide to voluntarily dissolve or otherwise winddown the Company,
within five (5) Business Days of any such decision the Members of the Company
shall offer Seller the right to take over ownership of Company and to continue
to operate the Company as a going concern. The Seller shall have five (5)
Business Days of receipt of written notice of such a decision by the Members to
determine whether it wishes to assume the operation of the Company and take over
the Members interests therein.
 
Section 6.10  Use of Switch. The Company shall have the right to continue to use
the Switches (as defined in that certain Asset Contribution Agreement, dated as
of the 20th day of July, 2017 by and between the Seller and the Company) and
associated billing systems, free of charge, so long as customers of the Company
continue to be serviced through the Switches but in no event for a period of
more twelve (12) months from the date of this Agreement.
 
 
-12-

 
 
Section 6.11  Additional Profit Share.  The Company and Purchaser agree that the
terms of this Agreement only pertain to the Company’s engagement in the
wholesale carrier business (the “Business”).  Should the Purchaser choose to
enter the cellular business or any other communications or technology business,
it may do so through the Company, an Affiliate of the Company, or an independent
entity controlled by the Manager (the “New Business”).  In such event and only
if the New Business uses any equipment, software, or personnel (other than the
Manager, who may engage in other business activities other than the Business) of
the Company, then Purchaser’s sole obligation will be to remit fifty (50%)
percent of the Net Profits of any such New Business to Seller on an annual basis
within thirty (30) days of the end of the fiscal year.
 
Section 6.12  Seller Support. In recognition of the on-going profit share
arrangement contemplated by this Agreement, Seller agrees to provide the Manager
and other senior level personnel of the Company, as well as the manager and
senior level personnel of any New Business, with reasonable access to Matthew D.
Rosen, Gordon Hutchins and James P. Prenetta (for so long as such individuals
are employed by the Seller), for the purpose of seeking general business advice
and in the case of Mr. Prenetta, general legal advice and counsel, In addition,
the Seller agrees to provide access to, and use of, one office and the
conference room (on an as available basis) at the Seller’s office located at 420
Lexington Avenue, Suite 1718, New York New York.
 
Section 6.13  Company Services. To the extent that Seller has future
requirements as to any current or future services offered by the Company or by
any New Business (including, but not limited to, cellular services), Seller
agrees to provide the Company with a reasonable opportunity to compete for the
provision of those services and agrees to provide management of the Company with
access to appropriate personnel at Seller to discuss and understand Seller’s
requirements and Seller further agrees to provide the Company with due
consideration during such procurement process.
 
 
ARTICLE VII
MISCELLANEOUS
 
Section 7.1. Notices.
 
(a)           All notices, requests, demands, waivers and other communications
required or permitted to be given under this Agreement shall be in writing and
shall be deemed to have been duly given (1) upon personal delivery to the Party
to be notified; (2) upon two (2) Business Days when sent by email followed by
certified or registered mail; or (3) upon two (2) Business Days after being sent
by nationally recognized overnight carrier to the addresses below as follows:
 
 
-13-

 
 
Notices to the Purchaser:                

XcomIP, LLC
Yehuda “Jay” Adams
c/o Meryl Ravitz
303 West 66th Street, Suite 18BW
New York, NY 10023
Email: jay@xcomip.com
 
Notices to Seller:              

Fusion Telecommunications International, Inc.
Attn.: General Counsel
420 Lexington Avenue, Suite 1718
New York, NY 10170
E-mail: legal@fusionconnect.com
 
Notices to the Company:                                                Fusion
Global Services LLC
              Yehuda “Jay” Adams
              c/o Meryl Ravitz
                                                       
              303 West 66th Street, Suite 18BW
              New York, NY 10023
       
                                                                               
E-mail: jay@xcomip.com
 
(b)           
Notwithstanding the foregoing, notices to Purchaser and the Company (and
required copies thereof) may be contained in a single notice to all of them,
respectively.
 
(c)           
It is expressly understood that the above addresses may change in the future and
each Party will provide the other Party with its updated address in a timely
manner.
 
Section 7.2.  Entire Agreement. This Agreement constitutes the entire agreement
between the Parties with regard to the subject matter hereof, and supersedes all
prior agreements and understandings, oral and written, between the Parties with
respect to the subject matter hereof except for the provisions, which, by their
terms, survive termination. In the event of any conflict between the terms of
the Members Agreement and this Agreement, the terms of this Agreement shall
prevail.
 
Section 7.3.  Amendments. Any amendment hereof must be in writing. Any provision
hereof may be waived in writing by the Party entitled to the benefit of such
provision. No waiver of the breach of any provision shall be deemed or construed
to be a waiver of other or subsequent breaches. Nothing herein is intended to
confer any rights or remedies upon any Person not a party hereto, except as
expressly provided to the contrary herein.
 
Section 7.4.  Delays and Omissions; Waiver. No delay or omission to exercise any
right, power or remedy accruing to either Party under this Agreement, upon any
breach or default of any other Party under this Agreement, shall impair any such
right, power or remedy of such non-breaching or non-defaulting Party nor shall
it be construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of either Party of any
breach or default under this Agreement, or any waiver on the part of either
Party of any provisions or conditions of this Agreement, must be in writing and
shall be effective only to the extent specifically set forth in such writing.
All remedies, either under this Agreement or by Law or otherwise afforded to any
Party, shall be cumulative and not alternative.
 
 
-14-

 
 
Section 7.5. Severability.  The provisions of this Agreement shall be deemed
severable and the invalidity, illegality or unenforceability of any provision
shall not affect the validity, legality or enforceability of the other
provisions hereof. Upon such determination that any term or other provision of
this Agreement is invalid, illegal or unenforceable, the Parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the greatest extent possible.
 
Section 7.6. Successors; Assignment. Neither this Agreement nor any of the
rights, benefits, or obligations hereunder may be assigned by any Party (whether
by operation of Law or otherwise) without the prior written consent of the other
Parties. Subject to the preceding sentence, this Agreement will be binding upon,
inure to the benefit of, and be enforceable by a Party and their respective
successors and permitted assigns. Nothing herein, express or implied, is
intended to or shall confer upon any other Person any legal or equitable right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.
 
Section 7.7. Counterparts; Email Signatures. This Agreement may be executed in
counterparts, each of which shall be deemed to be an original, and all of which
together shall be deemed to be one and the same instrument. This Agreement may
be executed and delivered by email signature.
 
Section 7.8.  Choice of Law and Enforcement.
 
(a)           This Agreement and any and all matters arising directly or
indirectly here from shall be governed by, and construed and enforced in
accordance with, the internal Laws of the state of New York, without giving
effect to the conflict or choice of Law principles thereof.
 
(b)           The Parties hereby irrevocably:
 
(i) 
consent and submit to the sole exclusive jurisdiction of the United States
District Court for the Southern District of New York and/or the state court in
New York City (and of the appropriate appellate courts from any of the
foregoing) in connection with any legal action, lawsuit, arbitration, mediation,
or other legal or quasi legal proceeding directly or indirectly arising out of,
or relating to, this Agreement (“Proceeding”);
 
(ii) 
waive, to the fullest extent permitted by Law, any objection a Party may now or
hereafter have to the venue of any such Proceeding in any such court or that any
such Proceeding which is brought in any such court has been brought in an
inconvenient forum;
 
(iii) 
waive, to the fullest extent permitted by Law, any immunity from jurisdiction of
any such court or from any legal process therein;
 
(iv) 
waive, to the fullest extent permitted by Law, any right to a trial by jury in
connection with a Proceeding;
 
 
-15-

 
 
(v) 
agree not to commence any Proceeding other than in such court; and
 
(vi)  
agree that service of any summons, complaint, notice or other process relating
to such Proceeding may be effected in the manner provided for the giving of
notice as set forth herein.
 
Section 7.9.  Specific Enforcement. The Parties agree that irreparable damage
may occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise materially
breached. It is accordingly agreed that any of the Parties shall be entitled to
seek an injunction or injunctions to prevent material breaches of this Agreement
and to enforce specifically the terms and provisions of this Agreement in
accordance with the provisions of Article IV and Article VII. The provisions of
this Section shall be in addition to any other remedy to which they are entitled
at Law or in equity.
 
Section 7.10. Joint Participation in the Drafting. The Parties acknowledge and
confirm that each of their respective attorneys has participated jointly in the
drafting, review and revision of this Agreement and that it has not been written
solely by counsel for any Party and that each Party has had the benefit of its
independent legal counsel’s advice with respect to the terms and provisions
hereof and its rights and obligations hereunder. Each Party, therefore,
stipulates and agrees that the rule of construction to the effect that any
ambiguities are to be or may be resolved against the drafting Party shall not be
employed in the interpretation of this Agreement to favor any Party against
another and that no Party shall have the benefit of any legal presumption or the
detriment of any burden of proof by reason of any ambiguity or uncertain meaning
contained in this Agreement.
 
Section 7.11.  No Third Party Beneficiaries. No Person not a party hereto shall
have any rights hereunder, it being the intent of the Parties that there shall
be no third party beneficiaries.
 
Section 7.12.  Gender; Number. Except where the context otherwise requires,
words used in the masculine gender include the feminine and neuter; the singular
number includes the plural, and the plural the singular.
 
Section 7.13.  Expenses. Seller agrees to reimburse Purchaser for its reasonable
and documented expenses incurred in connection with the negotiation, execution
and delivery of this Agreement and the completion of the transactions
contemplated hereby including (i) its legal fees directly incurred in connection
with this Agreement and in the preparation of a new operating agreement for the
Company, (ii) invoiced fees and expenses of UHY directly associated with their
analysis of the tax implications of the sale of Seller’s Membership Interests
hereunder to Purchaser, (iii) fees and expenses associated with the filing of
the Certificate of Amendment (to the extent not handled by Seller), and
associated with the transfer or abandonment of any 214 License, (iv) any taxes
or other costs, such as FCC fees, imposed or incurred as a direct result of the
consummation of the transaction contemplated herein; (v) for a period of up to
12 months from the date of this Agreement, the costs associated with the
Company’s existing corporate email service that is hosted by Google, and (vi)
all preapproved, such approval not to be unreasonably withheld, costs associated
with the name change including any costs incurred to change websites, URLs,
marketing and printed materials and contracts. In the event that Seller fails to
promptly reimburse Purchaser for any of the foregoing costs and expense,
Purchaser shall be entitled to off-set such amounts against amounts owed by it
to the Seller under the Note of even date hereof.
 
 
-16-

 
 
Section 7.14  Indemnification. It is the Purchaser’s understanding that the
Company has been advised by UHY that due to any profit sharing arrangement
contemplated by this Agreement, the Company (or any New Business) will be
required to issue the Seller a K-1 at the end of each fiscal year to reflect any
profits that are paid to the Seller under this Agreement. Seller agree that it
shall indemnify and hold harmless Purchaser and any Affiliate or other New
Business for any costs, expenses, or losses incurred as a result of any filings
or reporting made or omitted by Seller, or any failure to pay taxes to the
Internal Revenue Service or any state taxing authority, in connection with
amounts reported by the Company to Seller hereunder.
 
 
 
 
 
[Signatures appear on the following page]
 
 
 
-17-

 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.
 
 
FUSION TELECOMMUNICATIONS INTERNATIONAL, INC.
 
 
By: __/s/ James P. Prenetta, Jr.  
Name: James P. Prenetta, Jr.
Title: EVP and General Counsel

 
XCOMIP LLC
 
By: /s/ Yehuda “Jay” Adams  
 Name: Yehuda “Jay” Adams
 Title: Manager

 
FUSION GLOBAL SERVICES LLC
 
By: /s/ Yehuda “Jay” Adams  
Name: Yehuda “Jay” Adams
Title: Manager

 
 
 
-18-

 
 
Exhibit A
 
NON-SOLICITATION AGREEMENT
 
              This Non-Solicitation Agreement, dated as of May 4, 2018 (the
“Agreement”), is made and entered into by and between Fusion Telecommunications
International, Inc., a Delaware corporation (“Fusion”) and Fusion Global
Services, LLC, and XcomIP, LLC (collectively, the “Counterparty”). As used
herein, “the parties to this Agreement” or “the parties” shall refer
collectively to Fusion and the Counterparty. Capitalized terms used herein and
not defined shall have the meaning assigned each such term in the Membership
Interest Agreement (as defined below).
 
WHEREAS, on the date hereof, Fusion, XcomIP, LLC (“Xcom”) and Fusion Global
Services, LLC (“Fusion Global”), are entering into a Membership Interest
Purchase and Sale Agreement (the “Membership Interest Agreement”) by and among
Fusion, Xcom and Fusion Global under which Xcom will purchase from Fusion and
Fusion will sell and transfer to Xcom, all of its membership interests in Fusion
Global); and
 
WHEREAS, the execution and delivery of this Agreement by Fusion and Counterparty
is a condition precedent to the closing of the transactions contemplated by the
Membership Interest Agreement.
 
NOW, THEREFORE, in consideration of the covenants and mutual promises and
agreements contained in this Agreement, and other valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows:
 
1. Non-Solicitation. For a period of three (3) years from the date hereof, each
of Fusion and Counterparty agrees that it will not, either directly or
indirectly (including through its Affiliates) or as an agent on behalf of, or in
conjunction with any Person: (A) solicit for employment or in any way induce or
attempt to induce to leave the employ of, or engagement by, the other party
hereto, any individual who is, on the date of the solicitation or attempted
inducement, a director, officer, employee or consultant to the other party
hereto; or (B) induce or attempt to induce any Person who is a director,
officer, employee or consultant to the other party to leave the employ of, or
terminate or breach their respective agreements with, the other party, or in any
other way deliberately interfere with the relationship between the other party
and any such Person;  provided, however, that no general advertisement or
general solicitation of employment not targeted to the directors, officers,
employees or consultants of the other party shall be deemed to be a solicitation
of such Persons in violation of this Section.
 
2.            Acknowledgment. Each of Fusion and the Counterparty acknowledges
that this Agreement and the obligations contained herein are essential to the
protection of the business of the other party and its subsidiaries and is a
material inducement to the other party to enter into the Membership Interest
Agreement and to closing the transactions contemplated thereby.
 
 
 
-19-

 
 
3.            Remedies Upon Breach. The parties acknowledge and agree that, in
the event of a material breach of any of the terms or provisions of this
Agreement, nothing in this Agreement shall be construed to preclude or limit any
party from asserting claims or filing a lawsuit for the purpose of enforcing
their rights under this Agreement, or pursuing any other rights and remedies
available to them under law, including equitable relief, injunctive relief, and
damages.
 
4.           Assignability and Binding Effect. The rights and obligations of the
parties shall be binding upon, inure to the benefit of, and be enforceable by
the parties and their respective successors and permitted assigns.
 
5.            Waiver of Breach. A waiver by any party of a breach of any of the
provisions of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement or of any subsequent breach of the same or
any other provision of this Agreement. The understandings and representations of
the parties set forth in this Agreement shall survive any breach of this
Agreement and be enforceable by the non-breaching party.
 
6.            Severability.  The provisions of this Agreement are severable. If
any portion of this Agreement (other than Section 1) is held, by a court of
competent jurisdiction, to be invalid or unenforceable or to conflict with any
federal, state or local law, such portion or portions of this Agreement are
hereby declared to be of no force or effect in such jurisdiction, and this
Agreement shall otherwise remain in full force and effect and be construed as if
such portion had not been included. In the event that any provision of this
Agreement is held to be unenforceable for being unduly broad as written, such
provision shall be deemed amended to narrow its application to the extent
necessary to make the provision enforceable according to applicable law and
shall be enforced as amended to the maximum legal and equitable extent.
 
7.            Entire Agreement. This Agreement is the entire agreement between
the parties with respect to the subject matter hereof and this Agreement
supersedes and replaces any and all prior and contemporaneous agreements,
representations, promises or understandings of any kind between the parties with
respect thereto. No modification, amendment or waiver of any of the provisions
of this Agreement shall be effective unless in writing and signed by both
parties.
 
8.            Interpretation of Agreement. The parties acknowledge and agree
that (i) this Agreement and its reduction to final written form are the result
of good faith negotiations between the parties through their respective counsel;
(ii) said counsel have carefully reviewed and examined this Agreement before
execution by said parties, or any of them; and (iii) any statute or rule of
construction that ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement.
 
9.            Governing Law. This Agreement and any disputes arising under or in
connection with it shall be construed and governed in accordance with the laws
of the State of New York.
 
10.          Counterparts. This Agreement may be executed in one or more
counterparts with the same effect as if both parties had signed the same
document. All counterparts shall be construed together and shall constitute one
and the same Agreement. This Agreement, to the extent signed and delivered via
email, shall be treated in all manner and respects as an original agreement or
instrument and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person.
 
 
-20-

 
 
               11.           Further Assurances. The parties agree to give such
further assurances and to execute such documents as may be necessary to correct,
confirm and effectuate the intent and purpose of this Agreement  
 
12.            Captions. The captions of the paragraphs of this Agreement are
for convenience only and shall not be considered or referenced in resolving
questions of construction or interpretation.
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year set forth below.
 
 
Fusion Telecommunications International, Inc.
 
 
By:                                                                
Name:  Gordon Hutchins, Jr.
Title: President
 
XcomIP, LLC
 
 
By:                                                                
Name: Yehuda “Jay” Adams.
Title: Manager
 
 
Fusion Global Services, LLC
 
 
By:                                                                
Name: Yehuda “Jay” Adams.
Title: Manager
 

                                                                 

 
 

 
 
 
-21-

 
 
Exhibit B
 
 
Form of Certificate of Amendment
 
CERTIFICATE OF AMENDMENT
TO THE
CERTIFICATE OF FORMATION
OF
FUSION GLOBAL SERVICES LLC
 
 
The undersigned, for the purpose of amending a certificate of formation of a
limited liability company pursuant to Section 18-202 of the Delaware Limited
Liability Company Act, certifies that:
 
1.
The name of the limited liability company is Fusion Global Services, LLC (the
“Company”).
 
2.
Article 1 of the Certificate of Formation of the Company is hereby amended to
read as follows:
 
“1. The name of the limited liability company is “[                  ]”.
 
3. The aforesaid amendment was duly adopted by the sole Member of the Company.
 
IN WITNESS WHEREOF, the Company has caused this Certificate of Amendment to be
signed on its behalf by the duly authorized person on this ___ day of _______,
2018.
 
 
FUSION GLOBAL SERVICES, LLC
 
 
 
By: ______________________________
Name: Yehuda “Jay” Adams
Title: Manager
 
 
-22-
